12-2307-cr
    United States v. Feger

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    18th day of March, two thousand thirteen.

    Present:    ROBERT A. KATZMANN,
                DENNY CHIN,
                            Circuit Judges,
                MIRIAM GOLDMAN CEDARBAUM,*
                            District Judge.
    _____________________________________________

    UNITED STATES OF AMERICA,

                             Appellee,

                    v.                                                   12-2307-cr

    JOHN M. FEGER,

                      Defendant-Appellant.
    _____________________________________________

    For Appellee:                   Monica J. Richards, Assistant United States Attorney, for William
                                    J. Hochul, Jr., United States Attorney for the Western District of
                                    New York, Buffalo, N.Y.

    For Defendant-Appellant:        Ryan T. Truskoski, Harwinton, CT.



           *
            The Honorable Miriam Goldman Cedarbaum, of the United States District Court for the
    Southern District of New York, sitting by designation.
       Appeal from the United States District Court for the Western District of New York
(Skretny, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant John M. Feger appeals from a June 13, 2012, amended judgment

entered by the United States District Court for the Western District of New York (Skretny, C.J.)

following a jury trial. We assume the parties’ familiarity with the underlying facts, procedural

history of the case, and issues on appeal.

       Feger contends that the district court erred in denying his motion for a judgment of

acquittal. He argues that the government failed to produce evidence from which a reasonable

jury could find that he knowingly possessed a firearm or ammunition. We disagree.

       At trial, Feger argued that the prohibited items might have been present in his home

without him being aware of them. The jury was entitled to reject that theory. The firearm and

the ammunition were found within the house in which Feger lived alone. See United States v.

Finley, 245 F.3d 199, 203 (2d Cir. 2001) (“Dominion, control, and knowledge may be inferred

by a defendant’s exclusive possession of the premises.” (quoting United States v. Wilson, 107

F.3d 774, 780 (10th Cir. 1997)). With respect to the ammunition, the parole officers found

seventy-nine separate rounds, a quantity that makes it reasonable to believe that Feger must have

seen at least some of the ammunition while living in the home. With respect to the firearm, the

location of the gun behind the door leading to the basement was such that the jury could

reasonably infer that Feger would have seen the gun while walking in between the storage room

and the basement. “[V]iewing the evidence in the light most favorable to the prosecution and

drawing all reasonable inferences in the government’s favor,” a “rational trier of fact could have

                                                2
found the defendant guilty beyond a reasonable doubt.” United States v. Reyes, 302 F.3d 48, 52

(2d Cir. 2002).

       We have considered Feger’s remaining arguments on appeal and find them to be without

merit. Accordingly, the judgment of the district court is AFFIRMED.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk




                                               3